Filed 5/15/14 In re J.H. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE

In re J.H., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140166
v.
J.H.,                                                                (Alameda County
                                                                     Super. Ct. No. OJ06005306)
         Defendant and Appellant.


                                                  INTRODUCTION
         In this appeal, we are again asked to review probation conditions imposed in a
delinquency case by the juvenile court. Here the challenged condition imposed by the
court was “[appellant] is going to be subject to a four-way search clause. That’s consent
to search of his person, vehicle, room and property under his control, place of residence,
and locker at his placement at any time of the day or night, with or without a search
warrant and with or without probable cause.” Following cases such as In re Josh W.
(1997) 55 Cal. App. 4th 1 and In re R.V. (2009) 171 Cal. App. 4th 239, we affirm,
acknowledging the broad discretion juvenile court judges have in imposing conditions
that ensure rehabilitation of the minor.
                                       STATEMENT OF THE CASE
         A juvenile wardship petition was filed on February 21, 2013, alleging the minor
J.H. committed misdemeanor battery pursuant to Penal Code section 242. On April 10,
2013, the minor was placed on informal probation by the court without adjudging
appellant a ward. (Welf. & Inst. Code, § 654.2.)
       On October 9, 2013, the juvenile court set aside its order of April 10, 2013,
remanding appellant to a secure facility.
       On October 16, 2013, the wardship petition was amended to allege a violation of
Penal Code section 415 (disturbing the peace). The parties stipulated this offense was a
lesser included offense of the original offense of battery. The minor admitted the
allegation.
       On October 23, 2013, the court placed appellant on probation without declaring
wardship, subject to several terms and conditions. On October 31, 2013, appellant
appealed in a timely fashion.
                                STATEMENT OF FACTS
       A review of the probation report filed on October 23, 2013 reveals the details of
the minor’s conduct. On January 13, 2013, appellant was involved in a verbal argument
with his mother because she would not allow him to visit a neighbor. The mother was
concerned about the character of the neighbors and that they used drugs. Appellant then
proceeded to punch his 17-year-old sister, push his mother and shove his younger
brother. He also threw glassware at his mother and siblings’ heads. The police were
called and placed the minor in custody under Welfare and Institutions Code section 5150
to calm him down. The following day, the hospital contacted the mother to pick up her
child. She was unwilling to take custody of appellant because she feared for her safety
and that of the other children in the household. The mother met with the staff at Fremont
Hospital on January 15, 2013 to develop a plan for appellant. All agreed the minor
should remain in a form of confinement approved by the agency. On January 16, 2013,
appellant was placed at Refuge Group Home.
       On February 19, 2013, police were summoned to Refuge Group Home to
investigate a fight at the site. The reporting party, Breana Owens, stated appellant got
                                             2
into a fight with another resident and that Owens wanted appellant arrested for this. The
victim of the assault told police that appellant kept provoking the victim to hit him that
evening. Eventually, appellant, when the provocation was not successful, punched the
victim in the jaw. He continued to hit the victim several more times. The reporting
officer saw marks on the face of the victim as well as a scratch on appellant.
       On October 6, 2013, the Shasta County Sheriff’s Office was called to Victor
Youth Services to handle a problem. A member of the staff told the sheriffs that
appellant had damaged a television, car windshield and barbeque grill at the facility.
Appellant had also bitten another resident in the arm. When another person tried to
restrain appellant, he sustained a muscle strain in the struggle. The Victor Youth
Services staff also advised police the appellant had made numerous threats to the
personnel at the location, sometimes physically assaulting them, and had run away on at
least one instance, in addition to causing extensive property damage at the location.
       The October referral was the first time juvenile probation had been asked to assess
the problems created by the appellant. They determined the minor had low impulse
control, poor anger management and posed a danger to himself and the community.
While lacking criminal sophistication, appellant needed to be placed on probation without
wardship. He had to be placed in a structured setting to deal with serious emotional and
psychological issues.
       The trial court believed the imposition of search conditions would assist the minor
in controlling his behavior during the period of his supervision. It should be noted that,
preceding the fight at Refuge, appellant obtained and threatened to use an elastic cord on
the victim in that incident before the fight began.
                                      DISCUSSION
       We begin our review here with the recognition that the trial court, especially in
delinquency cases, may impose on a minor “any and all reasonable conditions that it may
determine fitting and proper to the end that justice may be done and the reformation and
                                              3
rehabilitation of the ward enhanced.” (Welf. & Inst. Code, § 730, subd. (b).) We affirm
the fact that a “juvenile court enjoys broad discretion to fashion conditions of probation
for the purpose of rehabilitation . . . so long as it is tailored to specifically meet the needs
of the juvenile.” (In re Josh W. (1997) 55 Cal. App. 4th 1, 5.) A probation condition will
only be found invalid if it “ ‘(1) has no relationship to the crime of which the offender
was convicted, (2) relates to conduct which is not in itself criminal, and (3) requires or
forbids conduct which is not reasonably related to future criminality . . . .’ ” (People v.
Lent (1975) 15 Cal. 3d 481, 486, emphasis added, superseded by statute on another point.)
       Here we are dealing with a minor engaging in escalating misconduct directed at
his family and custodial supervisors―in other words, people that youths generally
respect and obey. We have to believe the trial court was concerned about the critical
disregard appellant demonstrated when disciplined by his mother or told by group home
managers to obey the rules; this is a youth who was only 13 years old and had been in
and out of group homes since 2006.
       A common condition of probation is the imposition of a search condition. To
most members of the criminal justice system, it is a recognized means to deter future
criminal conduct because it is designed to suppress the inclination to possess contraband
or weapons while the probationer is attempting to reform. When one is placed on
probation for aggressive misbehavior, especially a juvenile, it seems appropriate he or she
should be subject to search conditions so as to avoid using weapons or having contraband
on their person or in their residence. We cannot say the court below abused its discretion
in imposing this condition here. Simply put, we see nothing wrong with the search
condition imposed based on the facts of this case.




                                               4
                                   DISPOSITION
      We affirm the condition and therefore the judgment.




                                               _________________________
                                               Dondero, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Becton, J.*




*
 Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           5